HODGES, Justice
(dissenting).
The Court states as a principle of law that it is error to admit in evidence any offers to purchase property in condemnation cases. I do not believe the rule should be that inflexible. While I agree such evidence is sometimes fraught with danger, there are instances where bona fide offers to purchase should be admissible where a proper foundation has been established. See 29 Am.Jur.2d 399; 7 A.L.R.2d Anno. 797.
A bona fide offer to purchase may be the best evidence available as to the market value of the land. It does show what a willing buyer would pay and to that extent is some indication as to the market value. Of course, it is important to know whether the offer was made by a person acquainted with the value of the property and whether it was made with reference to market value or to supply a particular need or to gratify a fancy. Los Angeles City High School District v. Kita, 169 Cal.App.2d 655, 338 P.2d 60.
In my opinion, an offer to purchase made in good faith before there is any announcement to take the property for public use by a person willing and able to pay should be admissible in evidence upon the issue of the market value of the condemned property.
I respectfully dissent.